

Exhibit 10.14
Agreement to Protect Corporate Property
In consideration of my receipt of stock options from Metropolitan Life Insurance
Company ("MetLife"), I agree to the following:
1.
All equipment, documents, and all information and other property that belongs to
MetLife that I receive or develop in the course of my employment by MetLife,
remain the property and information of MetLife. The products of all of my
efforts in the course of my employment belong exclusively to MetLife and, unless
the officer in charge of my department agrees to some other arrangement in
writing, I will not retain any rights in any such work product. I agree to
return all property and information immediately and without keeping any copies
when my employment terminates for any reason.

2.
For 18 months following the termination of my employment with MetLife for any
reason:

A.
I will not interfere in MetLife's business or try to disrupt MetLife's business.
This includes things I might do through my own efforts, or indirectly through
the efforts of others, and I will not use any MetLife information or property to
assist others. This includes diverting business away from MetLife or seeking to
have any MetLife customer reduce or terminate any insurance obtained from or
through MetLife.

B.
I will not solicit any employee of MetLife or its affiliated entities
("Employee") to become employed, associated or contracted by or with me or any
entity in which I am an employee, owner or investor ("Other Company"). I will
not solicit any Employee to become employed, associated or contracted with an
organization providing services to me or any Other Company. For example, I will
not inform an Employee of a job opportunity with me or any Other Company, or
suggest that any person or entity contact an Employee to discuss or mention such
a job opportunity. I also will not interview an Employee for a job, or offer,
authorize, approve or agree to hire an Employee for any job opportunity with me
or any Other Company.

C.
I will not make statements that damage, disparage or otherwise diminish the
reputation and business practices of MetLife and its affiliated entities, and
its and their officers, directors and employees. This includes statements made
verbally, in writing or electronically. The only exception is if I am compelled
by a court of law or I am otherwise authorized to do this pursuant to legal or
administrative process.

D.
I authorize MetLife to present a copy of this agreement to each of my subsequent
employers.

3.
I acknowledge that the business of MetLife is conducted all states and in
certain foreign countries and that the employees of MetLife and its affiliated
entities are working to further the interests of MetLife in those states and
foreign countries. I also acknowledge that the property and information I obtain
in the course of my employment involves and affects MetLife's activities in all
states and in those foreign countries in which it conducts its business.
Therefore, it is not appropriate or feasible for MetLife to establish geographic
limitations on the restrictions to which I am now agreeing. Accordingly, I agree
to abide by these restrictions in all states and in those foreign countries in
which MetLife is or has plans to conduct business at the time that my employment
terminates.

4.
I acknowledge that, if I violate any provision of this Agreement, MetLife will
suffer irreparable harm. Therefore, in addition to any other rights or remedies
of MetLife, MetLife will have the right to obtain an injunction enjoining any
such violation. If MetLife succeeds in any lawsuit or proceeding against me
brought to enforce this Agreement, or to establish damages sustained by MetLife
as a result of my




--------------------------------------------------------------------------------



violation of this Agreement, I will reimburse MetLife's attorney's fees and
costs, as these may be fixed by the court in which MetLife sues me or brings a
proceeding against me.
5.
If any provision of this Agreement is invalidated in any jurisdiction either by
statute or by a court, that provision will be deemed modified to comply with the
law or deemed stricken from this Agreement, if that is necessary to comply with
the law. If any provision is stricken for this reason, however, the remainder of
this Agreement remains in effect.

I have carefully read this Agreement and I understand it. I acknowledge that I
have been given copy of this Agreement.
Signature: ___________________
Dept: ___________________
Name: ___________________
Date: ___________________
Witness: ___________________
Name & Title: ___________________

